      Case 1:17-cv-00928-RBK-KMW Document 76 Filed 03/04/21 Page 1 of 1 PageID: 983



                                                                                                        www.moodklaw.com
NEW JERSEY OFFICE                                                                              Christian M. Scheuerman
Cherry Tree Corporate Center                                                                          Member NJ & PA Bars
                                                                                                CScheuerman@moodklaw.com
Suite 501
535 Route 38 East
Cherry Hill, NJ 08002
(856) 663-4300 Fax: (856) 663-4439

            Our staff is working remotely as required by government directive during the COVID crisis.
          Accordingly our office will only be transmitting and accepting communications and pleadings via
                                                         email.

                                                 March 4, 2021

       Via ECF
       Honorable Karen M. Williams, U.S.M.J.
       United States District Court
       4th & Cooper Streets
       Camden, NJ 08101

                           RE: Levins v. HRRG
                               Docket No.: 1:17-cv-00928-RBK-KMW
                               Our File No.: 447-102973(SXK/CMS)

       Dear Judge Williams:

              I write to advise the Court that Defendant has provided Plaintiffs with the discovery
       requested in their February 16, 2021 letter.


                                                        Respectfully submitted,


                                                        MARKS, O’NEILL, O’BRIEN,
                                                        DOHERTY & KELLY, P.C.

                                                        /s/ Christian M. Scheuerman
                                                        Christian M. Scheuerman
       CMS/jad
       cc:   Philip D. Stern, Esquire




       {NJ189055.1}
            Philadelphia      Pittsburgh     New York       Westchester County    Wilmington       Towson
           Pennsylvania      Pennsylvania    New York           New York           Delaware        Maryland
